          Case 1:20-cv-00675-PAE Document 25 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    SALEEM AHMAD, et al.

                                         Plaintiffs,                      20 Civ. 675 (PAE)
                         -v-
                                                                                ORDER
    NEW YORK CITY HEALTH AND HOSPITALS
    CORPORATION, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On April 17, 2020, defendants filed a motion to dismiss the complaint under Rule 12 of

the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiffs shall file any amended complaint by

May 8, 2020. No further opportunities to amend will ordinarily be granted. If plaintiffs do

amend, by May 29, 2020, defendants shall: (1) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiffs, stating that they rely on the previously filed

motion to dismiss. 1

        It is further ORDERED that if no amended complaint is filed, plaintiffs shall serve any

opposition to the motion to dismiss by May 8, 2020. Defendants’ reply, if any, shall be served

by May 15, 2020.




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiffs’
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
        Case 1:20-cv-00675-PAE Document 25 Filed 04/20/20 Page 2 of 2



      SO ORDERED.

                                                
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: April 20, 2020
       New York, New York




                                      2
